Filed 8/28/14 P. v. Torres CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B248821
                                                                     (Los Angeles County
         Plaintiff and Respondent,                                   Super. Ct. No. MA019362)

         v.

RAUL TORRES, JR.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County. William C.
Ryan, Judge. Affirmed.
                                                         ______
         Rich Pfeiffer, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, James William Bilderback II and
Robert C. Schneider, Deputy Attorneys General, for Plaintiff and Respondent.
                                                         ______
       Raul Torres, Jr., appeals from the order denying his petition for a writ of mandate
requesting relief from lifetime registration as a sex offender. Because the trial court did
not abuse its discretion in denying the writ, we affirm the order.
                  FACTUAL AND PROCEDURAL BACKGROUND
       A six-count information, filed on January 29, 2000, charged Torres with
(1) continuous sexual abuse of a child under the age of 14 (Pen. Code, § 288.5, subd. (a)1)
(count 1); (2) exhibiting harmful matter to a minor (§ 288.2, subd. (a)) (count 2); (3) oral
copulation with a person under the age of 16 (§ 288a, subd. (b)(2)) (counts 3 and 5);
(4) sexual penetration with a person under the age of 16 (§ 289, subd. (i)) (count 4); and
(5) sexual penetration with a person under the age of 18 (§ 289, subd. (h)) (count 6). All
counts stemmed from Torres’s alleged sexual molestation of his stepdaughter beginning
when she was 11 years old and continuing three to five times a year until she was
17 years old. Torres pleaded not guilty to all counts.
       The jury found Torres guilty on counts 3 and 4 and not guilty on count 2. It was
unable to reach a verdict on counts 1, 5 and 6, which the trial court later dismissed
pursuant to section 1385. The trial court sentenced Torres to two years in state prison for
count 3, suspended imposition of sentence on count 4 and ordered lifetime annual
registration as a sex offender pursuant to section 290. In 2005, Torres failed to register as
a sex offender and returned to prison for a period of time for that offense.
       On May 8, 2012, Torres filed a petition for writ of mandate in the trial court
seeking relief from lifetime registration as a sex offender. The court appointed a
psychologist to examine whether Torres was likely to commit sexual offenses in the
future. The psychologist concluded that Torres had molested his stepdaughter for the
purpose of sexual gratification, based on deficient judgment and impulse control, but
likely was not a pedophile as of the date of the assessment. The psychologist found
Torres’s failure in 2005 to register as a sex offender constituted a high risk factor.
According to the psychologist, Torres “presents as tense and guarded and denies any

1
       Statutory references are to the Penal Code.

                                              2
sexual misconduct or sexual interest in children. He tested as self-centered,
psychologically naïve, defensive and histrionic. He may appear clever to casual
acquaintances, but his more testy and demanding side is likely to be seen by those who
have enduring relationships with him.” Torres “distanced himself from responsibility for
the crimes he was convicted of, and seemed quite defensive and removed from his
feelings[,]” denying commission of the crimes and blaming the victim. Under actuarial
measures of sexual recidivism Torres fell in the low risk category associated with rates of
well below five percent in five years. In addition, no evidence presented of a psychiatric
disturbance, Torres had no other prior history of sexual misconduct and he lacked
criminological risk factors associated with repeat offenses.
       The trial court denied Torres’s writ petition, finding that Torres’s molestation of
his stepdaughter was for the purpose of sexual gratification and that continued
registration would protect the public. The court found it significant that the molestation
began when the stepdaughter was only 11 years old and continued for six years. The
court concluded that the below five percent risk of recidivism based on the standardized
test was “not the only determining factor” and determined from the psychologist’s report
that Torres had “no insight into the wrongfulness of his conduct,” denied the molestation,
blamed the stepdaughter, suffered from “deficient impulse control” and seemed “very
suspicious.” According to the court, “I believe that [Torres] committed th[e] offense[s]
as a result of sexual compulsion for sexual gratification in his home, and I think to protect
public safety that registration is appropriate in this case. Yes, he scores well, but . . .
that’s not the only determining factor, also consider the facts of the crime, he denies any
sexual misconduct. [The psychologist’s] report [states] that . . . he molested the girl for
six years beginning at age 11. He has deficient impulse control. He denies the crime; the
jury convicted him, so he has no insight into the wrongfulness of his conduct, basically
blames the victim, says the victim set him up. He thinks that psychological problems are
a sign of emotional weakness. And he’s very suspicious. [The psychologist] says he
doubts pedophilia at this time but maybe at the time he did this it was. And he flatly



                                               3
denies there was a crime and he blames the victim. I think those are all appropriate bases
to keep him.” Torres timely appealed from the order denying his petition.
                                       DISCUSSION
       For certain sexual offenses, the trial court may in its discretion require
lifelong registration if it (1) finds the defendant committed the offense due to “sexual
compulsion” or “for purposes of sexual gratification” and (2) states its reasons for its
findings and requiring lifetime registration. (§ 290.006; People v. Hofsheier (2006)
37 Cal. 4th 1185, 1197.) The court “should . . . consider all relevant information available
to it” and based on that information assess the “likelihood that the defendant will
reoffend” and the “necessity for registration.” (People v. Garcia (2008) 161 Cal. App. 4th
475, 483-485, disapproved on other grounds by People v. Picklesimer (2010) 48 Cal. 4th
330, 338-339, fn. 4; see also People v. Thompson (2009) 177 Cal. App. 4th 1424, 1431.)
Ultimately, the “statute gives the trial court discretion to weigh the reasons for and
against registration in each particular case.” (Hofsheier, at p. 1197.)
       Torres argues that the trial court abused its discretion by denying his writ petition
requesting relief from lifetime registration, contending that no evidence exists that he is
likely to reoffend. We disagree. The court acted within its discretion by concluding that
the offenses were committed based on sexual compulsion or sexual gratification and
that lifetime registration was necessary. (People v. Garcia, supra, 161 Cal.App.4th
at pp. 483-485.) The court recognized the low risk determinations based on the actuarial
measures, but ultimately found that was “not the only determining factor” and instead
listed other factors it believed pointed to a necessity for registration, including Torres’s
“deficient impulse control,” the circumstances of the convictions, the victim’s young age
and the long duration of the alleged molestation. Based on a consideration of this
relevant information (Garcia, at p. 483) and a weighing of the factors (People v.
Hofsheier, supra, 37 Cal.4th at p. 1197), the court did not abuse its discretion in denying
Torres’s petition. (See In re Robert L. (1993) 21 Cal. App. 4th 1057, 1067 [under abuse
of discretion standard “reviewing court should interfere only ‘“if [it] find[s] that under all



                                              4
the evidence, viewed most favorably in support of the trial court’s action, no judge could
reasonably have made the order that he did”’”].)2
       Torres also contends that the trial court erred by considering information that
related to counts on which the jury had either found him not guilty or failed to reach a
verdict. Although punishments are limited to consideration of facts found true by a jury,
“‘sex offender registration is not . . . a form of punishment’” (People v. Picklesimer,
supra, 48 Cal.4th at pp. 343-344; People v. Presley (2007) 156 Cal. App. 4th 1027,
1032-1033) and a court in a registration hearing should consider all relevant information
available to it (People v. Garcia, supra, 161 Cal.App.4th at pp. 483-485). Accordingly,
contrary to Torres’s contention, the court properly could consider all relevant
information, even if the jury did not find Torres guilty on all counts.




2
       The trial court in denying Torres’s petition also relied on his denial of the
molestation, blaming of the victim and inability to grasp the wrongfulness of his conduct.
Under the circumstances of this case, in which Torres simply denied the crime, those
factors standing alone would not support denial of the writ petition. Nevertheless,
because the court’s decision is not an abuse of discretion without consideration of those
factors, we need not decide the import, if any, of those factors to a determination of
whether to require lifetime registration.

                                              5
                                    DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED.




                                               ROTHSCHILD, P. J.
We concur:




      JOHNSON, J.




      MILLER, J.*




*
        Judge of the Los Angeles Superior Court, Assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                           6